ORDER
On December 1, 2009, the district court issued an order in which it said that it would not have imposed the same sentence, if it had known the extent of its discretion to deviate from the guidelines in crack cocaine sentences. See Kimbrough v. United States, 552 U.S. 85, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007). It further indicated that it would be inclined to impose a lesser sentence.
Accordingly, in conformity with our order of October 7, 2008, we therefore vacate the defendant’s sentence and remand for resentencing as contemplated by that order.
It is so ordered.